Citation Nr: 0218463	
Decision Date: 12/19/02    Archive Date: 12/24/02

DOCKET NO.  01-00 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a back 
disability.

2.  Entitlement to service connection for ganglion cyst of 
the left wrist.

3.  Entitlement to service connection for a right hip 
disability.

4.  Entitlement to an initial rating in excess of 10 
percent for service connected status post four quadrant 
arthrodesis of the right wrist with scaphoid excision.

5.  Entitlement to an initial compensable rating for 
service connected polyp of the gallbladder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had periods of service from March 1980 to July 
1980, December 1980 to December 1983, December 1986 to 
October 1989, and April 1993 to April 1997.  Any 
additional information regarding the veteran's service is 
part of the subject of the Remand below.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions from the Department of 
Veterans Affairs (VA) Portland, Oregon Regional Office 
(RO).  A statement that can be considered a timely 
substantive appeal for the issue of entitlement to service 
connection for a right hip disability was filed in June 
2000 and the substantive appeal for the other issues was 
filed in November 2000.

During the course of this appeal, the veteran has 
relocated to West Virginia, and her claim is now being 
handled by the Huntington, West Virginia RO.   

In September 2002, a video teleconference hearing was held 
before the undersigned who is a Member of the Board who 
was designated by the Chairman of the Board to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102 (West Supp. 
2002).  A transcript of the hearing is of record.  

At the time of the hearing, it was indicated that the 
issues for consideration were service connection for a 
ganglion cyst of the left wrist and a back disorder, and 
an increased compensable rating for a polyp of the gall 
bladder.  A subsequent, more thorough review of the record 
reveals that the issues of an increased initial rating for 
right wrist pathology and service connection for a right 
hip disorder had been developed for appellate review.  In 
part, that determination has lead to the action taken 
below.


REMAND

In this case, evidence has been associated with the file 
at the RO, since the last decision and statement or 
supplemental statement of the case for which the RO has 
not considered and for which a supplemental statement of 
the case has not been prepared, if the claims remain 
denied.  Therefore, upon review of the new evidence and 
following the development below, the RO should 
readjudicate the claims at issue. 

Further, the evidence is inadequate to fairly decide the 
veteran's claims; therefore additional development is 
needed.  In this regard, the Board notes that the veteran 
has had both active duty and reserve service.  The 
veteran's periods of service should be verified.  As part 
of this, there is an indication that the veteran was 
medically discharged in May 2000, all periods of service, 
and whether it is active duty, active duty training, or 
inactive duty should be verified and the veteran's date of 
discharge should be verified.  

Finally, new VA examinations are needed regarding the 
disabilities at issue.  As to the initial ratings at 
issue, it is noted that as to the gallbladder disability, 
a VA examination has not been provided, therefore, an 
examination that takes into account all treatment records 
should be provided.  A current examination should also be 
provided for the right wrist disability to fully evaluate 
the disability.  Examinations to determine the nature and 
etiology of the disabilities for which the veteran is 
seeking service connection should additionally be 
provided.

As part of this it is noted that the increased rating 
issues in this case involve initial ratings following the 
grant of service connection and staged ratings may be 
applicable for the veteran's right wrist and gallbladder 
disabilities.  Fenderson v. West, 12 Vet. App. 119 (1999).

The RO's attention is also directed to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475,114 Stat. 
2096, (the Act) which was signed by the President on 
November 9, 2000.  The Act made several changes to Chapter 
51 of Title 38, United States Code.  Perhaps most 
significantly, it added a new section 5103A, (38 U.S.C.A. 
§ 5103A (West Supp. 2002)) which defines VA's duty to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim and eliminated from section 5107(a) 
the necessity of submitting a well-grounded claim to 
trigger the duty to assist.  Id. §§ 3(a), 4, at 2097-98.  
With regard to the duty to assist, VA must obtain relevant 
private and VA medical records and provide the veteran 
with VA examinations, where such examinations may 
substantiate entitlement to the benefit sought.  On 
Remand, the RO must assure that the provisions of this new 
Act are complied with to the extent they apply to the 
instant issue, including the notification requirements set 
forth in the new law.  There have also been final 
regulations promulgated to implement the new law.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2002).  
These too are for application by the RO on remand.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. § 5103A (West Supp. 2002) 
and the new regulations are completed.  
In particular, the RO should ensure 
that the new notification requirements 
and development procedures are fully 
complied with and satisfied.  

2.  All of the veteran's periods of 
service should be verified.  This 
should include any periods of active or 
inactive training in the reserve unit.  
Service personnel records for all 
service and reserve periods should be 
obtained.

3.  The RO should request from the 
veteran the names and addresses of all 
medical care providers who have treated 
her for a back disability, ganglion 
cyst of the left wrist, right hip 
disability, right wrist disability, and 
gallbladder disability either during 
service or since service.  After 
securing the necessary releases, the RO 
should obtain these records and 
permanently associate them with the 
claims file.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The veteran and her 
representative should also be informed 
of the negative results.  38 C.F.R. 
§ 3.159.  

4.  Following completion of the above 
action, the veteran should be afforded 
current VA examinations as described 
below.

A.  Right wrist:  The veteran should be 
afforded an orthopedic examination to 
determine the current severity of the 
service connected right wrist 
disability.  The claims folder must be 
made available to the examiner for 
review prior to the examination.  All 
necessary diagnostic testing should be 
done to determine the full extent of 
all disability present.  All disability 
should be evaluated in relation to its 
history with emphasis on the limitation 
of activity and functional loss due to 
pain imposed by the disability at issue 
in light of the whole recorded history. 

The examiner should indicate as 
follows:  

I.  The examination must include 
measurements of the ranges of 
motion of the right wrist.  For VA 
purposes, normal dorsiflexion 
(extension) is to 70 degrees and 
normal palmar flexion is to 80 
degrees.  Normal wrist ulnar 
deviation is to 45 degrees and 
normal radial deviation to 20 
degrees.  If there is ankylosis 
affecting the wrist, the position 
in degrees should be noted.  It 
should also be noted whether the 
position of any ankylosed wrist is 
favorable or unfavorable; and if 
unfavorable, whether the wrist is 
in any degree of palmar flexion or 
with ulnar or radial deviation.  

II.  The examiner should be asked 
to determine whether the veteran's 
right wrist exhibits weakened 
movement, excess fatigability, or 
incoordination; and, if feasible, 
this determination should be 
expressed in terms of the degree 
of additional range of motion loss 
or ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  If equivalent to 
ankylosis, the position should be 
noted in degrees.  It should also 
be noted whether the equivalent 
position is favorable or 
unfavorable; and if unfavorable, 
whether it is equivalent to 
disability involving palmar 
flexion or ulnar or radial 
deviation.

III.  The examiner should also be 
asked to express an opinion on 
whether pain could significantly 
limit functional ability during 
flare-ups or when the right wrist 
is used repeatedly over time.  
This determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or ankylosis due to 
pain on use or during flare-ups.  
If equivalent to ankylosis, the 
position should be noted in 
degrees.  It should also be noted 
whether the equivalent position is 
favorable or unfavorable; and if 
unfavorable, whether it is 
equivalent to disability involving 
palmar flexion or ulnar or radial 
deviation.

B.  Gallbladder:  The veteran should be 
afforded an gastrointestinal 
examination to determine the current 
severity of the service connected 
gallbladder disability.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination.  All necessary diagnostic 
testing should be done to determine the 
full extent of all disability present.  
All disability should be evaluated in 
relation to its history with emphasis 
on the limitation of activity and 
functional loss due to pain imposed by 
the disability at issue in light of the 
whole recorded history. 

The examiner should indicate whether 
the veteran currently has a disability 
of the gallbladder related to the 
polyps noted on abdominal ultrasound in 
April 1995.  The symptomatology of any 
disability should be described and the 
frequency of such symptoms noted.  The 
symptoms should be described as mild, 
moderate, moderately severe, or severe.

C.  The veteran should additionally be 
afforded a VA orthopedic examination 
regarding the claimed back disability, 
right hip disability, and ganglion cyst 
of the left wrist. The claims folder 
must be made available to the examiner 
for review prior to the examination.  
All necessary diagnostic testing should 
be done to determine the full extent of 
all disability present.  All disability 
should be evaluated in relation to its 
history with emphasis on the limitation 
of activity and functional loss due to 
pain imposed by the disability at issue 
in light of the whole recorded history. 

If the examiner disagrees or agrees 
with any other opinion of record, it 
would be helpful if the reasons were 
specified.

I.  As to the back disability, the 
examiner should describe the 
diagnosis of the veteran's current 
back disability and should opine 
whether it is at least as likely 
as not that the current chronic 
back disability had its onset 
during the veteran's service or is 
otherwise connected to the 
veteran's service.  It should be 
specified whether the disability 
is a disease or injury sustained 
during a period of active duty or 
active duty training; or if the 
disability had its onset during an 
injury sustained during a period 
of inactive duty.

II.  As to a right hip disability 
the examiner should determine 
whether the veteran has a current 
chronic right hip disability and 
if so, the examiner should opine 
whether it is at least as likely 
as not that a current chronic 
right hip disability had its onset 
the veteran's service or is 
otherwise connected to the 
veteran's service.  It should be 
specified whether the disability 
is a disease or injury sustained 
during a period of active duty or 
active duty training; or if the 
disability had its onset during an 
injury sustained during a period 
of inactive duty.

III. As to the ganglion cyst of 
the left wrist, the examiner 
should determine whether the 
veteran has a current chronic 
disability and if so, the examiner 
should opine whether it is at 
least as likely as not that a 
current chronic disability had its 
onset the veteran's service or is 
otherwise connected to the 
veteran's service.  It should be 
specified whether the disability 
is a disease or injury sustained 
during a period of active duty or 
active duty training; or if the 
disability had its onset during an 
injury sustained during a period 
of inactive duty.

The underlined standard of proof should 
be utilized in formulating a response.  
All opinions expressed should be 
supported by reference to pertinent 
evidence.

5.  If the benefits sought on appeal 
remain denied, the veteran and her 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The SSOC 
should additionally include a 
discussion of all evidence received 
since the last statement of the case 
was issued.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if 
in order.  The appellant has the right to submit 
additional evidence and argument on the matter or matters 
the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been

 remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




